Citation Nr: 0433014	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hypertensive heart disease.

2.  Entitlement to an increased rating for myositis of the 
right shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976 and from June 1979 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Winston-Salem, North Carolina.  The veteran 
moved during the pendency of this appeal and jurisdiction of 
his claims folder comes to the Board from the RO located in 
Jackson, Mississippi.

In February 2002, the veteran voiced disagreement with the 
disability ratings assigned for his hypertensive heart 
disease and his right shoulder disability.  A Statement of 
the Case (SOC) was issued in May 2002, with review by a 
decision review officer as requested by the veteran.  The 
veteran perfected his appeal the following month.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

After the veteran filed his increased rating claim but prior 
to initial adjudication, the Veterans Claims Assistance Act 
of 2000 (VCAA) went into effect, since codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Here, the veteran was notified of VA's duty to 
assist with the increased rating claims currently under 
consideration via letter in March 2004.

Attached to his June 2002 substantive appeal, the veteran 
submitted an extensive list of medical providers with contact 
information and dates of treatment with various conditions 
listed.  In pertinent part, the veteran identified three 
private medical providers that treated him for the 
disabilities currently under consideration.  The veteran did 
not submit release forms so that reasonable efforts could be 
made to obtain the evidence on his behalf.  See 38 C.F.R. 
§ 3.159(c)(1) (2004).  While the March 2004 letter 
specifically indicates that release forms are necessary for 
such efforts on his behalf to be undertaken, the letter was 
sent almost two full years after the veteran had identified 
the potential evidence and does not specifically note the 
identified medical providers or even receipt of his list.  
Nor does the Supplemental SOC (SSOC) issued in May 2004.  
Accordingly, the Board concludes that the veteran should 
afforded the opportunity to submit the necessary release 
forms for the private medical providers that he identified if 
he would desire VA to make reasonable efforts to obtain the 
evidence on his behalf.  Otherwise, due to the timing of the 
veteran's notification of VA's duty to assist with his claim, 
the Board feels that appellate review at the current time 
would be potentially prejudicial to the veteran.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating claim.  
Specifically, the veteran must be 
reminded of the three private medical 
providers he identified and afforded the 
opportunity to either submit the evidence 
himself or submit the necessary release 
forms so that reasonable efforts can be 
made on his behalf.

2.  After obtaining a necessary release 
forms, make reasonable efforts to obtain 
all relevant medical records identified 
by the veteran from 1) Mark E. Hennessy, 
M.D., located in Jacksonville, North 
Carolina; 2) Onslow Memorial Hospital 
located in Jacksonville, North Carolina; 
and 3) the Naval Hospital (apparently Dr. 
Robin H. Vandivier), at Camp Lejeune, 
North Carolina. 

3.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since May 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




